DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-12 and 25-26, the claims depend upon claims 1 and 15 respectively which require “adjust(ing) the uplink transmission”. The positioning reference signal is disclosed as a downlink transmission received by the user equipment. It is unclear how “adjusting comprising skipping measuring of PRS in response to not dropping the uplink transmission” in claims 11 and 25 constitute adjusting the uplink transmission. It is unclear how “adjusting comprises skipping measurement of the PRS in response to the level of self-interference exceeding a threshold” in claims 12 and 26 can constitute adjusting the uplink transmission. Further it is unclear how a threshold for skipping measurement of PRS can be based on “measurement quality of PRS” in claims 13 and 27 because determining measurement quality of PRS requires measurement of PRS and one cannot know what the measurement quality is for a certain PRS to be skipped if measurement for said certain PRS is skipped. 
Claims 13-14 depend upon claim 12 and claims 27-28 depend upon claim 26. Claims 13-14 and 27-28 do not alleviate the lack of clarity in claims 12 and 26, respectively; Accordingly, claims 11-14 and 25-28 are rejected un 35 U.S.C. § 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 and 25-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1 and 15 require “adjusting an uplink transmission to address the overlap [of a downlink positioning reference signal (PRS) with the transmission]” However, claims 11-12 and 25-26 do not appear to include adjusting the uplink transmission in that they recite features of skipping measurement of the PRS in response to “not dropping the uplink transmission”. As such, it appears that claims 11-12 and 25-26 do not include all of the features of the claims from which they depend.   13-14 depend upon claim 12 and claims 27-28 depend upon claim 26. Accordingly, claims 11-14 and 25-28 are rejected under 35 U.S.C. § 112(d) Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takata et al. (US 2020/0083997 A1).

Regarding claim 1, Takata discloses a method of wireless communications by a user equipment (UE), comprising: 
determining whether a downlink positioning reference signal (PRS) overlaps in time with a future uplink transmission within a full duplex slot ([0005] a UE transmits a sounding reference signal (SRS) on resources assigned by a base station; [0145]-[0147] disclosing SRS overlaps with resources notified with one or more of  DCI, MAC, RRC, and system information (MIB or SIB) of different channels or services, such as downlink positioning reference signal, are generated and  a case where an SRS and frequency resources for these channels overlap is a case where full duplex is applied (i.e. a case where an uplink signal and a downlink signal are multiplexed into a frequency resource at the same timing)) ; and 
adjusting the uplink transmission to address the overlap ([0148]-[0149] disclosing puncturing SRS can avoid a collision between the SRS and the different channels or cervices).

Regarding claim 15, the claim is directed towards an apparatus for wireless communication by a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the UE to perform the method of claim 1. Takata discloses such embodiments ([0184]); therefore, claim 15 is rejected on the grounds presented above for claim 1.

Regarding claim 29, the claim is directed towards a user equipment (UE) for wireless communication, comprising: means for performing the method of claim 1.  Takata discloses equivalent means (Takata Id. and [0184]); therefore, claim 29 is rejected on the grounds presented above for claim 1.

Regarding claim 30, the claim is directed towards a non-transitory computer-readable medium having program code recorded thereon, the program code executed by a user equipment (UE) and comprising: program code to perform the method of claim 1. Takata discloses such embodiments ([0184]); therefore, claim 30 is rejected on the grounds presented above for claim 1.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 4-5, 8-11, 16, 18-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 2020/0083997 A1) in view of Ericsson, “Different TDD configurations for OTDOA in CA Release 12, 3GPP TSG RAN WG4 Meeting #74bis, Rio de Janeiro, Brazil, 20-24 April 2014, R4-15335, hereafter D1.

Regarding claim 2, Takata appears to disclose the method of claim 1, in which the adjusting comprises adjusting an uplink grant to achieve a frequency gap between the channel or service type in the adjacent frequency and the uplink transmission (Fig. 20, [0125]-[0127] puncture size X; [0128]-[0129] based on the priority of the adjacent signal, the puncture size is made larger to better reduce interference to the higher priority signal).
Takata does not disclose the following; however, D1 suggests the PRS has higher priority than grants (Section 3, item 1. the eNB cannot deliberately avoid uplink scheduling because it is unaware of when the UE will make measurements on PRS subframes; and item 4 drop uplink transmissions suggests the measurements of PRS are a higher priority). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a frequency gap for the PRS of D1 because Takata teaches this can better reduce interference to the higher priority signals and the motivation lies in D1 the OTDOA RTSD is used for emergency situations and giving higher priority to PRS measurements allows the UE to meet the existing OTDOA requirements (Section 3, item 4.).

Regarding claim 4, Takata discloses the method of claim 1, in which the adjusting comprises puncturing a number of resource elements assigned for the uplink transmission, the number of resource elements positioned adjacent to a higher priority signal  (Fig. 20, [0125]-[0127] puncture size X; [0128]-[0129] based on the priority of the adjacent signal, the puncture size is made larger to better reduce interference to the higher priority signal).
Takata does not disclose the following; however, D1 suggests the PRS has higher priority than grants (Section 3, item 1. the eNB cannot deliberately avoid uplink scheduling because it is unaware of when the UE will make measurements on PRS subframes; and item 4 drop uplink transmissions suggests the measurements of PRS are a higher priority). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to puncture as taught by Takata for the PRS of D1 because Takata teaches this can better reduce interference to the higher priority signals and the motivation lies in D1 the OTDOA RTSD is used for emergency situations and giving higher priority to PRS measurements allows the UE to meet the existing OTDOA requirements (Section 3, item 4.).

Regarding claim 5, Takata further discloses the method of claim 4, in which the number of resource elements is based on a size of a gap between the PRS and the uplink transmission, the size of the gap specified by a radio resource control (RRC) configuration ([0127]-[0128] disclosing the gap is determined based on channel type or service type which is puncturing control information provided via RRC signaling).

Regarding claim 8, Takata discloses the method of claim 1, further comprising: receiving a priority order for a plurality of uplink transmission types ([0125]-[0128] and [0131] disclosing receiving priority order information for PUUCH, PUSCH, SRS, eMBB, URLLC and mMTC).
Takata does not disclose the following; however, D1 suggests a priority order for the PRS; and in which the adjusting comprises dropping the uplink transmission in accordance with the priority order (Section 3, item 1. the eNB cannot deliberately avoid uplink scheduling because it is unaware of when the UE will make measurements on PRS subframes; and item 4 drop uplink transmissions suggests the measurements of PRS are a higher priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to puncture as taught by Takata for the PRS of D1 because Takata teaches this can better reduce interference to the higher priority signals and the motivation lies in D1 the OTDOA RTSD is used for emergency situations and giving higher priority to PRS measurements allows the UE to meet the existing OTDOA requirements (Section 3, item 4.).

Regarding claim 9, Takata in view of D1 suggests the method of claim 8, in which dropping comprises dropping only symbols overlapping with the PRS (Takata Fig. 4, [0145]-[0147] puncturing is required for the overlap region; Fig. 20, [0125]-[0127]; D1: Section 3 item 1. the eNB cannot deliberately avoid uplink scheduling because it is unaware of when the UE will make measurements on PRS subframes; and item 4 drop uplink transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to puncture as taught by Takata for the PRS of D1 because Takata teaches this can better reduce interference to the higher priority signals and the motivation lies in D1 the OTDOA RTSD is used for emergency situations and giving higher priority to PRS measurements allows the UE to meet the existing OTDOA requirements (Section 3, item 4.).

Regarding claim 10, Takata discloses the method of claim 8, in which dropping comprises dropping symbols starting with a first overlapping symbol and ending with an end of the uplink transmission (Fig. 4, , [0145]-[0147]; Fig. 20, [0125]-[0127]).

Regarding claim 11, Takata discloses the method of claim 1, further comprising: receiving a priority order for a plurality of uplink transmission types ([0125]-[0128] and [0131] disclosing receiving priority order information for PUUCH, PUSCH, SRS, eMBB, URLLC and mMTC).
Takata does not disclose the following; however, D1 suggests a priority order for the PRS; and in which the adjusting comprises skipping measuring of PRS in response to not dropping the uplink transmission in accordance with the priority order (Section 3, item 1. the eNB cannot deliberately avoid uplink scheduling because it is unaware of when the UE will make measurements on PRS subframes; and item 4 drop uplink transmissions suggests the measurements of PRS are a higher priority; Further, PRS subframes are transmitted periodically by the eNB (1-6 every 160 ms, or 1 every 320 to 640 ms) and they are only measured when configured by E-SMLC via LPP which suggest these signals are occurring regularly yet a UE is only configured to measure them for emergency services; as such, it appears that D1 suggests the UE will only drop uplink transmission that coincide with PRS when the UE is configured to measure the PRS and the UE is not always configured to measure PRS on every PRS occasion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to puncture as taught by Takata for the PRS of D1 because Takata teaches this can better reduce interference to the higher priority signals and the motivation lies in D1 the OTDOA RTSD is used for emergency situations and giving higher priority to PRS measurements allows the UE to meet the existing OTDOA requirements (Section 3, item 4.).
Regarding claims 16, 18-19 and 22-25, the claims are directed towards the apparatus that performs the method of claims 2, 4-5 and 8-11; therefore, claims 16, 18-19 and 22-25 are rejected on the grounds presented above for claims 2, 4-5 and 8-11.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 2020/0083997 A1) in view of in view of Ericsson, “Different TDD configurations for OTDOA in CA Release 12, 3GPP TSG RAN WG4 Meeting #74bis, Rio de Janeiro, Brazil, 20-24 April 2014, R4-15335, hereafter D1, further in view of Kim et al. (U.S. Patent No. 6,493,333 B1).

Regarding claim 3, Takata suggests the method of claim 2, further comprising: 
receiving a radio resource control (RRC) configuration of a size of the frequency gap ([0127]-[0128] disclosing the gap is determined based on channel type or service type which is puncturing control information provided via RRC signaling).
Takata does not disclose the following; however Kim suggests increasing at least one of a transmit power or a modulation and coding scheme (MCS) for the uplink transmission in accordance with the RRC configuration (Col. 1, lines 50-60 disclosing puncturing traffic transmitted by a mobile station while receiving pilot signals and increasing the power of the non-punctured frame signals; Col. 3, lines 15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques of Kim with the invention of Takata because the teaching lies in Kim that this compensates for the loss of energy due to puncturing (Col. 1, lines 50-60).

Regarding claim 17, the claim is directed towards the apparatus that performs the method of claim 3; therefore, claim 17 is rejected on the grounds presented above for claim 3.

Claim(s) 6-7 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 2020/0083997 A1) in view of Kim et al. (US 2016/0323830 A1).

Regarding claim 6, Takata discloses the method of claim 1, but does not disclose the following; however, Kim suggests in which adjusting comprises reducing transmit power in response to the transmit power exceeding a maximum configured value ([0075]-[0076] disclosing an overlap region between downlink control channels and uplink data channels causes self-interference; Fig. 7, [0079]-[0083 disclosing reducing the power in the overlap region for the uplink transmission below a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Takata with those taught by Kim because this reduces the level of self-interference allowing for increased accuracy in detection of the downlink signals ([0082]).

Regarding claim 7, Takata in view of Kim discloses the method of claim 6, but Takata does not disclose the following; however Kim discloses in which the adjusting further comprises decreasing a modulation and coding scheme ([0097] using OQPSK in the overlap region vs 16 QAM in the non-overlap region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Takata with the techniques of Kim because this reduces the self-interference of the overlap region even if transmission efficiency decreases ([0097]).

Regarding claims 20-21, the claims are directed towards the apparatus that performs the method of claims 6-7; therefore, claims 20-21 are rejected on the grounds presented above for claims 6-7.

Claim(s) 12-14 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 2020/0083997 A1) in view of Suzuki et al. (US 2016/0065350 A1) in view of Wilhelmsson et al. (US 2013/0279399 A1).

Regarding claim 12, Takata discloses the method of claim 1, but does not disclose the following; however, Suzuki discloses: 
skipping measurement of the PRS in response to a collision with an uplink transmission (Fig. 22, [0373]-[0382], [0391] disclosing in subframes in which a downlink PRS is measured, received, monitored a collision can occur when an uplink signal is scheduled at the same time; [0394], [0403] disclosing skipping the reception process for the PRS for such collisions.).
Wilhelmsson suggests determining a level of self-interference between the uplink transmission and the PRS (fig. 2A, [0043]-[0044] disclosing self-interference between proximate frequency channels in the uplink and downlink); and suggests in which the adjusting comprises in response to the level of self-interference exceeding a threshold ([0070]-[0072], [0077]-[0078] disclosing a certain level of interference prevents correctly decoding the received information and the C/I at the receiver may be too low; thus, additional measures must be performed such as active interference cancellation; [0079] such as self-interference suppression).
While Suzuki is directed towards TDD deployments in which the uplink and downlink typically use the same frequency, Takata is directed towards Full duplex deployments for simultaneous uplink and downlink transmissions. Further, Wilhelmsson discloses the self-interference suppression still may not be sufficient to overcome the self-interference and further acts can be performed such as adjusting transmit power levels and modulation ([0096]). However, this is limited by the power margins of the transmitters which suggests situations in which the power adjustments cannot overcome the self-interference either ([0049]). Based on the level of skill of one of ordinary skill in the art as evidenced by the prior art, one of ordinary skill would find it obvious to skip the measurement of PRS as taught by Suzuki when the power margins and other measures taught by Wilhelmsson failed to overcome the self-interference by treating this situation as a collision as taught by Suzuki. Further, using common sense as a guide, it would have been obvious to modify the teaching of Takata with the techniques of Suzuki and Wilhelmsson because it would make a more robust system in the face of self-interference for channels that are in close proximity, not overlapping in frequency, and causing self-interference in the full duplex system of Takata.

Regarding claim 13, Takata does not disclose the features of claim 13; however, Wilhelmsson discloses, in which the threshold is based on one or more of a measurement quality of the PRS or a level of self-interference power ([0077] the C/I at the receiver is too low (e.g., interference in the denominator is too high)).
Using common sense as a guide, it would have been obvious to modify the teaching of Takata with the techniques of Suzuki and Wilhelmsson because it would make a more robust system in the face of self-interference for channels that are in close proximity, not overlapping in frequency, and causing self-interference in the full duplex system of Takata.

Regarding claim 14, Takata suggests the method of claim 12, further comprising receiving the threshold via radio resource control (RRC) signaling, and that a larger gap can provide better reception quality (Fig. 20, [0127]-[0129] disclosing parameters for controlling the operation can be communicated via RRC signaling and an increase in the gap can better reduce interference) but does not disclose the following; however, Wilhelmsson discloses the threshold based on a transmit power and a size of a gap between the uplink transmission and the PRS (Fig. 2A, [0043]-[0044] and [0076]-[0077]).
Using common sense as a guide, it would have been obvious to modify the teaching of Takata with the techniques of Suzuki and Wilhelmsson because it would make a more robust system in the face of self-interference for channels that are in close proximity, not overlapping in frequency, and causing self-interference in the full duplex system of Takata.

Regarding claims 26-28, the claims are directed towards the apparatus that performs the method of claims 12-14; therefore claims 26-28 are rejected on the grounds presented above for claims 12-14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461